Citation Nr: 1544437	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Marine Corps (USMC) from August 1975 to August 1978, and had subsequent service in the Army National Guard (being called active duty from August 2004 to January 2006).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A notice of disagreement was received in June 2008, a statement of the case was issued in October 2008, and a substantive appeal was received in March 2009.

As noted in the Board's June 2012 remand, it appears that the Veteran's substantive appeal in this matter was untimely (i.e. more than 60 days from the issuance of the statement of the case and more than a year from the date he was notified of the September 2007 rating decision).  The RO has treated this matter as if there were a timely filed substantive appeal, and certified the appeal to the Board.  VA may waive its objection to an untimely substantive appeal, and the Board may properly adjudicate a matter where there has been such a waiver.  Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).  Given the actions already taken, the Board proceeded while acknowledging a waiver of a timely substantive appeal.

In June 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in June 2007 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter was sent prior to the initial adjudication of the Veteran's claim in September 2007.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's available service treatment records, service personnel records, and VA medical records.  

The Board notes that not all of the Veteran's service treatment records are available for review.  A June 2013 memorandum entitled "Formal Finding on the Unavailability" has outlined all of the steps that were taken to attempt to obtain a complete set of service treatment records dated from the Veteran's second period of active duty service, and the record reflects that the Veteran was provided proper notice.  

Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).
 
The RO arranged for the Veteran to undergo a VA examination in July 2007, and an etiology opinion was obtained in an August 2007 addendum.  The Board finds that the resulting examination report and addendum are adequate for the purpose of determining entitlement to service connection.  The examination report reflects interview and examination of the Veteran, while the addendum reflects review of the claims file.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  Although the VA examiner was unable to provide a nexus opinion without resort to speculation, the Board still finds that the medical opinion was adequate because the examiner sufficiently explained the reasons for his inability to provide an opinion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).  For these reasons, the Board concludes that the July 2007 VA examination report and the August 2007 addendum in this case provide an adequate basis for a decision on the Veteran's claim.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  He essentially contends that he incurred this disability during his military service as a result of acoustic trauma he suffered while in service.  In a March 2009 statement, the Veteran reported that he suffered acoustic trauma from "the 60 caliber machine gun, M240 machine gun, and the M16 rifle at Fort Hood."  He also noted that his unit "consisted of a Mortar team that practiced firing off rounds which I was present during those time[s]."  He also noted that they "had to qualify with our weapons once again while in Kuwait" and that they "were transported on a C17 plane to Dubai and to Kuwait."  The Veteran has stated that he first noticed his hearing loss in 2005.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2014).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree (a degree of 10 percent or more under the applicable diagnostic codes) within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In some instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).  Presumptive periods do not apply to periods of active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Turning to the evidence of record, the Veteran's initial period of active duty service began in August 1975 and ended in August 1978.  The Veteran does not contend that his hearing loss developed during this period.  Nonetheless, the Board notes that the Veteran's service treatment records from that period include audiometry readings, in decibels, as follows:

June 1975 Enlistment Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
25
LEFT
25
25
20
X
15

April 1977 Audiometry Examination 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
10
LEFT
20
5
5
0
20


August 1978 Discharge Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
10
10
10
5
5

The Board notes that none of these readings demonstrates hearing loss that meets the requirements of 38 C.F.R. § 3.385.  The Veteran's DD Form 214 from this period of service indicates that his military occupational specialty (MOS) was "Admin Clerk," with a civilian equivalent of "Chief Clerk II."  The Veteran has not alleged that he suffered significant noise exposure during this period of service, as is contemplated by Hensley for service connection in the absence of in-service hearing loss.  Rather, his reported acoustic trauma all occurred just prior to and during his deployment to Iraq and Kuwait.  

The Veteran's second period of active duty service began in August 2004 and ended in January 2006.  There are no examination reports from the Veteran's entrance into and separation from this period of active duty service, or from any time during this period.  There is, however, an October 2005 medical history report in which the Veteran expressly denied ear trouble and hearing loss.  On a December 2005 report of medical assessment, the Veteran reported that his overall health was worse than compared to his last medical assessment/physical examination.  He noted that he had reaggravated/injured his lower back during his deployment.  He also reported that he had not suffered from any injury or illness while on active duty for which he did not seek medical care.  The Veteran's DD Form 214 from this period lists his MOS as "CHEMICAL OPS SP."  

Post-service evidence includes a March 2006 VA medical record reflecting that the Veteran denied earache and hearing change.  

The earliest evidence of hearing loss appears in a May 2007 VA post-service audiology consultation record.  In his accompanying May 2007 claim, the Veteran reported that this is the earliest treatment he has had for hearing loss.  The May 2007 record notes that the Veteran reported left ear hearing problems.  He reported in-service noise exposure to artillery, aircraft, and weapons fire with hearing protection during his service in Iraq.  He reported no significant civilian noise exposure.  The audiology report from this appointment shows hearing loss, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
30
LEFT
20
15
15
20
70

The above puretone testing reflects left ear hearing loss that constitutes a left ear hearing loss disability under 38 C.F.R. § 3.385.  It is unclear which of the speech discrimination scores are applicable, the ones as 60 decibels or 90 decibels.  In either event, the speech discrimination scores for the right ear (92 percent at 60 decibels and 88 percent at 90 decibels with 50 decibels masking) satisfy the criteria for a right ear hearing loss disability under 38 C.F.R. § 3.385.  Therefore, the May 2007 VA medical record demonstrates a current bilateral hearing loss disability.  
The May 2007 VA medical record does not render an etiology opinion with respect to the Veteran's hearing loss.  The only such opinion appears in the August 2007 addendum to the July 2007 VA examination report.  The examination report notes that the Veteran first noted hearing loss in 2005.  The Veteran reported in-service exposure to noise from artillery, aircraft, and gunfire with hearing protection.  He reported post-service work as a survey specialist that occasionally exposes him to excessive noise, but that he uses hearing protection.  He reported that his hobbies have not exposed him to excessive sound.  The puretone and speech discrimination scores from this examination showed bilateral hearing loss that satisfied the requirements of 38 C.F.R. § 3.385.  The examiner noted that middle ear function was normal and acoustic reflexes were consistent with the degree and pattern of hearing loss.  The examiner opined that the pattern of the bilateral high-frequency sensorineural hearing loss is consistent with noise exposure.  However, the examiner could not render an opinion without review of the claims file (which had not been made available to her).  

The August 2007 VA examination report addendum was authored by another VA audiologist following his review of the claims file.  This examiner determined that, based on the absence of evidence in the service treatment records of hearing loss meeting VA standards during the first period of service, no audiometric results for the Veteran's period of service from August 2004 to January 2006 when he served as a chemical specialist and served in Iraq, no complaint of hearing loss for that period of service, and no information about noise exposure between periods of service, the examiner could not resolve the issue of service connection for hearing loss without resorting to mere speculation.  

The Board acknowledges that the August 2007 VA examiner found that he was unable to opine about the etiology of the Veteran's hearing loss without resorting to speculation.  However, the Board notes that it is permitted to accept a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Here, the August 2007 examiner supported his "mere speculation" statement with the rationale that there is an absence of evidence in the service treatment records of hearing loss meeting VA standards during the first period of service, there are no audiometric results for the Veteran's period of service from August 2004 to January 2006 when he served as a chemical specialist and served in Iraq, there is no complaint of hearing loss for that period of service, and there is no information about noise exposure between periods of service.  

Of these factors, the Board notes that the first and third factors are describing facts of the Veteran's claim that prevent the examiner from finding a link between the Veteran's in-service noise exposure and his current hearing loss.  There is no suggestion that there is additional existing information demonstrating hearing loss during the first period of active duty service or complaints of hearing loss for the second period of active duty service.  The second factor, the lack of audiometric results for the second period of active duty service, is describing an absence of information that VA attempted to obtain but was ultimately unsuccessful at doing so.  These records were formally found to be unavailable in a June 2013 memorandum.  Therefore, a remand for further attempts to obtain any such records is not required.  

The Board has also considered whether a remand is warranted based on the fourth reason listed by the VA examiner, concerning there being no information about noise exposure between periods of service.  However, given that the Veteran reported that he had no history of significant civilian noise exposure at his May 2007 VA audiological assessment, information that was available to the VA examiner in his review of what was, at the time of the August 2007 addendum opinion, a small claims file, the Board finds that there is no additional information to be obtained in relation to the Veteran's noise exposure between his two periods of active duty service.  The Board therefore finds that a remand of this claim in order to conduct further evidentiary development is not necessary.

In addition to providing adequate reasons and bases for his inability to render the requested opinion, the August 2007 examiner reviewed the claims file and considered the Veteran's lay statements concerning the onset of his hearing loss.  For these reasons, the Board finds the August 2007 opinion is a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391   (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Consequently, the VA opinion provides neither positive nor negative support for service connection.  See Hogan v. Peake, 544 F.3d 1295   (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282   (Fed. Cir. 2009) (holding that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and is, therefore, not probative evidence).  Thus, there is no medical opinion evidence linking the Veteran's hearing loss to service.

The only other opinion comes from the Veteran himself, who believes his current hearing loss is linked to service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran in this case is competent to report having first noticed his hearing difficulties in 2005, even if he is not competent to diagnose hearing loss pursuant to the criteria of 38 C.F.R. § 3.385.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board notes that, even though the Veteran has made statements in connection with his claim attesting that he first noticed his hearing loss in 2005, the Veteran's contemporaneous assertions made during that period contradict this impression.  Specifically, as noted above, the Veteran expressly denied past or current ear problems or hearing loss on his October 2005 National Guard medical history report.  On a December 2005 report of medical assessment, the Veteran reported that his overall health was worse than compared to his last medical assessment/physical examination, but he only noted a low back injury and did not indicate any hearing problems.  The Board finds these medical history reports, which were completed by the Veteran at the time of the period of service at issue, are more credible than post-service recollections regarding an earlier onset of hearing loss.  

In addition, sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  The Board notes both that the one-year period in question in this case would begin on the date of the Veteran's January 2006 separation from active duty.  While the Veteran's last period of active duty for training or inactive duty training ended in August 2006, the Board notes that presumptive service connection for chronic disabilities does not apply for periods of active duty for training or inactive duty training.  Therefore, the May 2007 VA medical record showing hearing loss disability falls outside of this period.  In any event, even if the May 2007 VA medical record and the July 2007 VA examination report were deemed to fall within the presumptive period, the Board notes that the ratings for the left ear and the right ear, when combined under 38 C.F.R. § 4.85, Diagnostic Code 6100, would produce a 0 percent (noncompensable) rating.  Neither of these records would therefore contain a diagnosis of sensorineural hearing loss to a compensable degree within one year of separation from service.  

In short, in the absence of competent nexus evidence linking the Veteran's bilateral hearing loss to in-service acoustic trauma, direct service connection is not warranted.  In the absence of evidence of bilateral hearing loss to a compensable degree within one year of separation from service, and in the absence of evidence of credible evidence of continuity of symptomatology since service, presumptive service connection for sensorineural hearing loss disability is not warranted.  

In reaching the decision above, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


